Fourth Court of Appeals
                                     San Antonio, Texas
                                               June 17, 2021

                                        No. 04-20-00018-CV

                                DICEX INTERNATIONAL, INC.,
                                         Appellant

                                                    v.

                                    AMIGO STAFFING, INC.,
                                          Appellee

                    From the 111th Judicial District Court, Webb County, Texas
                              Trial Court No. 2020CVK000091-D2
                          Honorable Monica Z. Notzon, Judge Presiding


                                           ORDER

Sitting:         Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

      On March 24, 2021, this court issued an opinion affirming the trial court’s
judgment. Appellant filed a motion for rehearing. The motion is DENIED.

           It is so ORDERED on June 17, 2021.

                                                               PER CURIAM


           ATTESTED TO: _____________________
                        Michael A. Cruz,
                        Clerk of Court